Citation Nr: 1738598	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-33 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected degenerative arthritis and chondrocalcinosis of the left knee.

3.  Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis and chondrocalcinosis of the left knee. 


REPRESENTATION

The Veteran represented by:  The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran has active duty service from April 1988 to March 1990 and from August 1990 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 and December 2011 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided sworn testimony before the undersigned Veterans Law Judge at a videoconference hearing in April 2017.  A copy of the hearing transcript has been associated with the electronic claims file. 

At the hearing, the Veteran waived initial RO review of evidence submitted to the electronic claims file subsequent to the issuance of the statements of the case.  Following the hearing, the Veteran submitted additional evidence, and again, waived initial RO review of the new evidence.  See June 2014 Correspondence; 38 C.F.R. § 20.1304(c) (2016).  The Board may proceed with appellate review. 

The Board notes that in a November 2016 rating decision, the RO denied entitlement to service connection for a right knee condition, to include as secondary to service-connected degenerative arthritis and chondrocalcinosis of the left knee.  The Veteran filed a timely notice of disagreement in April 2017, and the RO has not yet issued a statement of the case regarding this claim.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

The issue of entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected degenerative arthritis and chondrocalcinosis of the left knee, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service, and his tinnitus was incurred in service.

2.  The Veteran has been diagnosed with a medial meniscal tear in the left knee, and has undergone two partial medial meniscectomies.  The Veteran's left knee disability has been manifested by symptoms of "locking," pain, and effusion throughout the period on appeal. 

3.  Since June 2, 2017, the Veteran's left knee exhibited clinical evidence of slight lateral instability. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.3 (2016).

2.  The Board replaces the current 10 percent rating for degenerative arthritis and chondrocalcinosis of the left knee under Diagnostic Code (DC) 5003 (via 5010) with a 20 percent rating under DC 5258.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, DC 5258 (2016).

3.  The criteria for the assignment of a separate 10 percent disability rating, and no higher, for instability of the left knee under DC 5257 have been met, effective June 2, 2017.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.

As to the duty to assist, the Board is cognizant that the record does not currently contain identified orthopedic records from the Center for Bone & Joint Disease.  See April 2017 hearing testimony and June 2017 statement from Nurse Practitioner (NP) A.M.  The Board finds these records pertinent to the Veteran's lumbar spine service connection claim, and as described in greater detail below, will remand that claim for further evidentiary development.  However, the Board finds that the absence of these records does not prejudice the adjudication of the Veteran's left knee increased rating claim.  Initially, the Board finds that the June 2017 statement from NP A.M. adequately sets forth the objective clinical findings assumed to be contained within that provider's treatment records.  As it currently stands, the record already supports an increased rating for the left knee, as set forth below.  It would not be beneficial to the Veteran to remand and delay granting this increased rating claim for these records, when the evidence already supports his contentions on appeal.

Regarding other aspects of the duty to assist, the Veteran's file contains service treatment records, private medical records, VA medical records, and statements from the Veteran and his representative.  Also, the VA examinations relied upon in this decision were adequate, as the associated reports provided sufficient information to decide the appeal and a sound basis for a decision of the Veteran's claims.  The examiner's opinions were based on personal examinations of the Veteran, consideration of the Veteran's lay assertions, as well as a thorough review of the record.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that VA has substantially complied with the duty to assist requirements and the Veteran is not prejudiced by further appellate review.

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016), that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1378.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision have been previously provided to the Veteran in the October 2013 and November 2013 statements of the case.  As the Veteran has been afforded appropriate notice regarding the laws governing this appeal, the regulations will not be repeated here. 

Service connection for tinnitus

The Veteran contends that his tinnitus is related to service.  See e.g. April 2011 Statement in Support of Claim.  Specifically, in the April 2017 Board hearing, the Veteran asserted that his tinnitus dates back to military service and is the result of in-service acoustic trauma.  The RO has conceded exposure to acoustic trauma during service based on the Veteran's military occupational specialty as a Military Policeman.  The Board finds the Veteran's reports credible and consistent with his service, and finds that the Veteran had noise exposure in service.

The Veteran's service records do not show complaints of or treatment for tinnitus. The Veteran was afforded a VA audiological examination in June 2011.  The examiner noted complaints of tinnitus but concluded that it was not related to service because the Veteran had normal hearing sensitivity at induction and discharge, with the exception of pre-existing mild high-frequency hearing loss in the left ear.

At the April 2017 Board hearing, the Veteran testified that he experienced continuous high-pitched ringing during and following service, but that he did not know he could be treated for these symptoms until a discussion with his brother several years after military discharge.  The Board finds that the Veteran's testimony is credible.  The Board also notes that the Veteran is competent to testify to in-service acoustic trauma, and in-service and post-service symptoms of tinnitus, because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  After the hearing, the Veteran submitted a report from an otolaryngologist noting a likely relationship between his tinnitus and his noise exposure during service.

In light of the conflicting evidence, the Board finds that the evidence is in relative equipoise and, resolving reasonable doubt in favor of the Veteran, finds that his tinnitus was incurred in service.  Service connection for tinnitus is granted.

Increased rating for service-connected degenerative arthritis and 
chondrocalcinosis of the left knee

The Veteran is currently assigned a 10 percent rating under DC 5003 (via 5010) for traumatic arthritis in his left knee.  The Veteran was initially assigned a 10 percent rating because the degenerative changes in the left knee resulted in painful limitation of motion, but was otherwise noncompensable under the criteria for flexion and extension limitations found in DCs 5260 and 5261.  He contends that he is now entitled to a higher rating for his left knee disability.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. knee pain, swelling); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of knee symptoms.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Therefore, in evaluating the Veteran's claim, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

In considering whether higher ratings are warranted based on limitation of motion under another DC, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.  Additionally, DC 5259 does not apply because there is no clinical evidence that the Veteran has undergone total removal of the semilunar cartilage in the left knee.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  Lastly, range of motion testing-both flexion and extension of the left knee-have failed to show limitation that is even sufficient to warrant a noncompensable rating under DCs 5260 and 5261. 

With the above DCs out of contention, the question now turns to whether the Veteran can have separate ratings for the left knee under DCs 5003 (via 5010), 5257, and 5258.  

Initially, the Board notes that the Veteran's current 10 percent rating under DC 5003 (via 5010) is the highest rating allowed for arthritic disabilities that affect one major joint (again, with painful, but otherwise noncompensable limitation of motion).  Regarding DC 5258, the Board finds that the Veteran has dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  This is supported by the medical evidence of record showing that the Veteran has undergone two partial meniscectomies for left knee meniscal tears.  See January 1995 and July 2007 operative reports.  Further, the June 2017 DBQ noted a history of recurrent effusion in the left knee, in addition to frequent episodes of joint pain and "locking."  

The Veteran may not be assigned separate ratings under both DCs 5003 (via 5010) and 5258.  The Veteran's knee disability has been manifested by joint "locking," painful motion, effusion, and degenerative arthritis.  Both DCs overlap in ratings based on pain and "locking" as forms of limitation of motion; therefore, assigning separate ratings under both DC 5003 (via 5010) and DC 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

As noted above, the Veteran is currently in receipt of a 10 percent rating (the highest available rating in this case) under DC 5003 (via 5010) for traumatic arthritis with painful motion; however, DC 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular DC is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch DCs to more accurately reflect a veteran's current symptoms.  Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the DC associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

The Veteran's left knee disability has been manifested by dislocation of the semilunar cartilage (meniscus) and by symptoms of joint pain, effusion, and "locking," which the Board finds more closely approximates the criteria for a 20 percent rating under DC 5258.  Thus, the Board finds that a 20 percent rating under DC 5258 is warranted as use of DC 5258 is more favorable to the Veteran.  38 C.F.R. § 4.7 (2016).  As noted above, in any case involving knee pain or "locking," separate ratings may not be assigned under DCs 5003 (via 5010) and 5258 because to do so would constitute unlawful pyramiding; therefore, because the Board is granting a higher rating of 20 percent under DC 5258, the 10 percent rating under DC 5003 (via 5010) will be discontinued.  Moreover, this change in DC does not amount to a reduction, as the rating of the Veteran's knee disability increases from 10 percent to 20 percent as a result of this decision.

Having established that the Veteran is entitled to a higher 20 percent rating under DC 5258, in lieu of a 10 percent rating under DC 5003 (via 5010), the Board now addresses whether the Veteran is eligible for a separate rating under DC 5257 for recurrent subluxation or lateral instability of the left knee.

At the October 2011 VA examination, the Veteran exhibited no medial-lateral instability in the left knee and was noted as having no evidence or history of recurrent patellar subluxation/dislocation.  Similarly, the October 2016 VA examination showed no evidence or history of left knee medial or lateral instability and no history of recurrent subluxation.  It was not until the June 2017 DBQ that the Veteran first began exhibiting objective clinical evidence of left knee lateral instability.  The examiner determined that the Veteran exhibited lateral instability of only 1 + (0-5 millimeters) during his examination.  This indicates slight instability rather than a moderate (2+, 5-10 millimeters) or severe (3+, 10-15 millimeters) instability.  In light of the above, the Board finds that the Veteran is entitled to a separate 10 percent rating under DC 5257 for slight lateral instability in the left knee from June 2, 2017 (date of DBQ) to present. 

The Board notes that the assignment of this separate disability rating does not violate the rule against pyramiding, in that every symptom contemplated by DC 5258 (dislocated semilunar cartilage, pain, episodes of locking, and effusion in the joint) is distinct and separate from the manifestations and the symptomatology compensated under DC 5257, mainly instability of the knee.  Separate ratings under DCs 5257 and 5258 are therefore permissible in this instance and do not amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2016); Esteban, 6 Vet. App. at 262.

The Board acknowledges that the Veteran has been prescribed a left knee brace since May 2011 due to his subjective reports of pain.  However, the clinical records from May 2011 until June 2017 fail to include any objective medical evidence of recurrent subluxation or lateral instability in the Veteran's left knee.  

When the Veteran presented to his VA primary care physician in May 2011, he reported subjective complaints of mild lateral subluxation and laxity in the left knee with several near falls, and specifically requested a brace for his left knee.  These symptoms were not noted on physical examination.  In October 2013, VA treatment notes confirm that the Veteran was using his left knee brace intermittently.  In June 2015, the Veteran requested replacement of his left knee brace.  While he specifically claimed instability in his right knee, he only noted recurrent pain in his left knee and did not mention instability.  In December 2015, the Veteran again requested a knee brace, despite physical examination findings showing no laxity or instability in the left knee.  In March 2016, the Veteran's left knee was injected with a corticosteroid to ameliorate his left knee pain, but there was no mention of left knee instability.  Finally, in June 2016, the Veteran subjectively complained of left knee instability during a prosthetics consultation for a new knee brace.  Again, there were no objective findings substantiating the presence of lateral instability in the left knee.

Based on the evidence described herein, it appears that the Veteran was routinely requesting left knee bracing due to pain, but not objectively identifiable instability.  The Veteran's left knee pain is already contemplated in the assignment of a rating under DC 5258.  In light of an absence of clinical objective evidence of recurrent subluxation or lateral instability prior to June 2, 2017, the Veteran is not entitled to a separate disability rating under DC 5257 during this period of time. 

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40 and 4.45 (2016), there is no indication in the medical evidence of record, to include the VA knee examination reports and DBQ, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, have resulted in additional limitation of function so as to meet the criteria for a higher evaluation. 

The October 2011 and October 2016 VA examinations did not find additional limitation in range of motion in the left knee after repetitive use testing.  The October 2011 and October 2016 VA examination results also did not include findings of additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, as discussed in DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Similarly, none of these symptoms were noted in the Veteran's outpatient VA treatment records throughout the period on appeal.  

With regard to the June 2017 DBQ, there was no additional limitation in range of motion after repetitive testing.  The Veteran exhibited pain on range of motion testing, and the examining physician noted functional loss symptoms in the left knee, including less movement than normal, excess fatigability, pain on movement, swelling, and atrophy of disuse.  While the examining physician opined that these factors were associated with limitation of motion, the Veteran's functional limitation of the left knee did not approach the criteria for a compensable evaluation for either limited flexion or extension in the left knee under DCs 5260 and 5261.  Finally, as a result of these June 2017 DBQ findings, the Veteran has been granted additional ratings as set forth above.  The Board finds that the combined ratings for the left knee based on these newly assigned ratings are appropriate and adequate even after consideration of the DeLuca factors and the effects of flare-ups during the appeals period. 


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to a 20 percent rating for service-connected degenerative arthritis and chondrocalcinosis of the left knee is granted under DC 5258, and this replaces the current 10 percent rating under DC 5003 (via 5010), which is discontinued. 

Entitlement to a 10 percent rating for service-connected degenerative arthritis and chondrocalcinosis of the left knee is granted under DC 5257 from June 2, 2017 to present. 


REMAND

In regard to the issue of entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected degenerative arthritis and chondrocalcinosis of the left knee, the June 2017 statements issued by NP A.M. suggest the Veteran has been seen by this provider for nearly two years, yet the treatment records have not been obtained for review.  Similarly, the Veteran testified at his April 2017 hearing that his orthopedic conditions have been previously evaluated in 2011 by Dr. S., who works in the same medical practice as NP A.M., yet these records have not been submitted for review.  The June 2017 written statement proffered by NP A.M. simply discusses the Veteran's lumbar symptomatology and links the Veteran to his military service.  It remains plausible that the underlying treatment records may further describe the history of the claimed condition and may include relevant information necessary to substantiate the claim on appeal.  Consequently, these records must be obtained before adjudication on the merits may proceed for this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the necessary authorization from the Veteran for the release to VA of all private clinical records from the Center for Bone & Joint Disease, to include the records of NP A.M. and Dr. S.  After obtaining the necessary authorization forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the electronic claims file.  If the records are unavailable, the Veteran and his representative must be informed of such, and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014); 38 C.F.R. § 3.159(c)(2016).

2.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


